DETAILED ACTION
	Claims 28-47 are present for consideration.
	Claims 28-31, 36, 40 and 43 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-19 of U.S. Patent No. 10,635,588. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 28 of the present application corresponds to claims 1 and 3-4 of the ‘588 patent, where “a first die coupleable to a plurality of processing units separate from a first die…,” corresponds to claim 1, lines 1-15 and claim 4, lines 1-5 of the ‘588 patent; the first die implementing a first coherency configured to support a first subset of one or more address regions of an address space for the plurality of processing units” corresponds to claim 1, lines 11-15 of the ‘588 patent; and “via a memory controller configured to control access  to the first subset…” corresponds to claim 1, lines 4-8 and 11-15 of the ‘588 patent.
Claim 36 of the present application corresponds to claim 8 of the ‘588 patent, where “receive and process a coherence probes from processing…,” corresponds to claim 18 of the ‘588 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-30 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 2014/0181417) in view of Wicki  et al. (US 2014/0181420).
With respect claim 28, Loh et al. teaches a first die coupleable to a plurality of processing units separate from the first die (see Figs. 1 and 3; paragraph 47; dies 122 and 120 couple to cores 
Even though Loh et al. teaches wherein the coherency manager partially or fully implements a cache coherency protocol for memory address or memory address ranges mapped to the memory (see paragraph 21). However, Loh et al. does not explicitly teach wherein the first coherence directory is configured to support a first subset of one or more address regions of an address space for the plurality of processing units via a memory controller configured to control access to the first subset of one or more address regions, wherein the first die is separate from the memory controller.
However, Wicki et al. teaches wherein the first coherence directory is configured to support a first subset of one or more address regions of an address space for the plurality of processing units (see Fig. 1 and page 2, paragraph 21; coherency directory is distributed among several components… Each coherency directory (i.e., coherency directory 118A) maybe associated with a different set of memory addresses) via a memory controller configured to control access to the first subset of one or more address regions (see paragraphs 21; cache coherency controller 106A, 106B, 106C is configured with information indicating the set of memory addresses associated with each cache coherency directory. In this way, each cache coherency controller 106 knows which cache coherency directory to target upon a cache line write or read based on the memory address of the write or read), wherein the first die is separate from the memory controller (see Fig. 1 and paragraph 20; controllers 106 are separate from coherency directories 118).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system 

With respect claim 29, Loh et al. teaches wherein: the first die is coupleable to a set of one or more second die (see Fig. 1 and paragraph 15; dies 120 and 122 in dies stacked memory device 102 coupled to external device die 104), 
the first dies is coupleable to an integrated circuit (IC) package (see paragraph 15; one or more external devices 104 are implemented separately or in combination as one or more integrated circuit (IC) packages 103 and the die-stacked memory device 102 is implemented as an IC package 105 separate from the IC packages 103 implementing the one or more external devices 104. In some embodiments, some or all of the external devices 104 and the die-stacked memory device 102 are implemented as separate sets of dies connected via an interposer in the same IC package); 
each second die implements a processing unit of a first type (see Fig. 1 and paragraphs 15-16; processor cores 108 and 110 can include any of a variety of processor cores and combinations thereof, such as a central processing unit (CPU) core a graphics processing unit (GPU),) ; and 
the IC package comprises a processing unit of a second type (see Fig. 1 and paragraphs 15-16; processor cores 108 and 110 can include any of a variety of processor cores and combinations thereof, such as a central processing unit (CPU) core a graphics processing unit (GPU)).

With respect claim 30, Loh et al. teaches wherein: the processing unit of the first type is a central processing unit (CPU) (see paragraph 16; processor cores 108 and 110 can include any of a variety of processor cores and combinations thereof, such as a central processing unit (CPU) core a graphics processing unit (GPU)); and 


With respect claim 32, Loh et al. does not teach wherein the one or more address regions of the first set are exclusive to processing units of the set of one or more second die.
However, Wicki et al. teaches wherein the one or more address regions of the first set are exclusive to processing units of the set of one or more second die (see page 2, paragraph 21; global cache directory is separated into cache coherency directories… each cache coherency directories 116A-116C may be associated with separate set of memory addresses).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Loh et al. to include the above mentioned to improve the access of the coherency directories (see Wicki, paragraph 21).

With respect claim 33, Loh et al. teaches the set of one or more second die (see Fig. 1 and paragraph 15; dies 120 and 122 in dis stacked memory device 102 coupled to external device die 104); and the IC package (see paragraph 15; one or more external devices 104 are implemented separately or in combination as one or more integrated circuit (IC) packages 103 and the die-stacked memory device 102 is implemented as an IC package 105 separate from the IC packages 103 implementing the one or more external devices 104. In some embodiments, some or all of the external devices 104 and the die-stacked memory device 102 are implemented as separate sets of dies connected via an interposer in the same IC package).

With respect claim 34, Loh et al. teaches wherein the IC package further comprises: a memory having the address space (see paragraphs 15 and 29; address space in die-stack memory device)

With respect claim 35, Loh et al. does not explicitly teach wherein the IC package further comprises: a second coherence directory configured to support a second subset of one or more address regions of the address space.
However, Wicki et al. teaches wherein the IC package further comprises: a second coherence directory configured to support a second subset of one or more address regions of the address space (see Fig. 1 and page 2, paragraph 21; coherency directory is distributed among several components… Each coherency directory (i.e., coherency directory 118B) maybe associated with a different set of memory addresses).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Loh et al. to include the above mentioned to improve the access of the coherency directories (see Wicki, paragraph 21).

With respect claim 36, Loh et al. teaches wherein the first die is configured to: receive and process coherence probes from a processing unit of a subset of the plurality of processing units (see page 5, paragraph 36; to determine the status of data stored at particular memory block, one device may issue a probe 336 to one or more other devices to determine the statuses of the corresponding block in their local caches. Each device receiving the probe 336 may assess its local 
Loh et al. does not teach wherein the first subset of one or more address regions are exclusive to the subset of the plurality of processing units.
However, Wicki et al. teaches wherein the first subset of one or more address regions are exclusive to the subset of the plurality of processing units (see page 2, paragraph 21; global cache directory is separated into cache coherency directories… each cache coherency directories 116A-116C may be associated with separate set of memory addresses).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Loh et al. to include the above mentioned to improve the access of the coherency directories (see Wicki, paragraph 21).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 2014/0181417) and Wicki et al. (US 2014/0181420) as applied to claims 28-29 and 43-45 above, and further in view of Janakiraman et al. (US 6,374,331).
With respect claim 31, Loh et al. and Wicki et al. do not teach wherein: access latencies between the first die and the set of one or more second die are less than an access latency between the first die and the IC package.
However, Janakiraman et al. teaches access latencies between processors and controllers containing coherency directories is less than the processors and the coherency controllers comprising coherency directories that are located outside the node (see Fig. 7, column 4, lines 51-
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Loh et al. and Wicki et al. to include the above mentioned to reduce latency of the transactions (see Janakiraman, column 2, lines 62-65).

Allowable Subject Matter
Claims 37-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s arguments filed 10/20/2021 are persuasive.
No prior art or combination of prior art teaches or suggest a distributed coherence directory subsystem having at least a first coherence directory at a first die and a second coherence directory at a second die separate from the first die, the method comprising: determining a partitioning of an address space between at least the first coherence directory of the first die and the second coherence directory of the second die for a workload to be executed; and configuring probe routers of a plurality of processing units to route coherence probes to the first coherence directory or the second coherence directory based on the partitioning as recited in claim 37; and an integrated circuit (IC) package comprising a processing unit of a second type, a second coherency directory of the distributed coherency directory subsystem, a memory, and a memory controller configured to control access to the memory for the processing units of the first type and the processing units of the second type; wherein the first coherency directory is configured to support a first set of one or claim 43.

Response to Arguments

Applicant's arguments with respect to claims 28-36 have been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment. 

Applicant’s arguments, see page 7, filed 10/20/2021, with respect to the objection of the Specification have been fully considered and are persuasive.  The objection of the Specification has been withdrawn. 

Applicant’s arguments, see page 7, filed 10/20/2021, with respect to the objection of claim 36 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. 

Applicant’s arguments, see pages 8-9, filed 10/20/2021, with respect to the rejection of claims 33-35 under 112(d) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

Applicant’s arguments, see pages 9-14, filed 10/20/2021, with respect to the rejection of the 37-39 and 43-47 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

page 7, filed 10/20/2021, with respect to the objection of claims 40-42 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steinmacher-Burow (US 2018/0129606). Steinmacher-Burow teaches memory access architecture with coherence.
Morton et al. (US 2007/0055826). Morton et al. teaches reducing probe traffic in multiprocessor systems.
Glasco (US 2004/0268052). Glasco teaches an apparatus for sending targeted probes.
Glasco (US 2004/0088493). Glasco et al. teaches an apparatus for managing probe requests.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARACELIS RUIZ/Primary Examiner, Art Unit 2139